DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Ishii.
Liang et al. (US Pub. No. 2011/0075110 A1) discloses:
Regarding claim 1, a projection video display apparatus (i.e. projection display device illustrated in Figure 2B) comprising: a heat generating member (i.e. liquid crystal panels; Figure 7A, elements 108, 113 and 121) that generates heat (i.e. calorific value generated by the imagers; page 6, paragraph 0100, lines 13-14); a plurality of cooling fans (Figure 7A, elements 224, 225 and 226) configured to dissipate heat (page 6, paragraph 0098, lines 1-17) from the heat generating member (i.e. liquid crystal panels; Figure 7A, elements 108, 113 and 121); and a plurality of ducts (Figure 7A, elements 210, 211 and 212) that are cooling air paths each having at least one of the plurality of cooling fans (Figure 7A, elements 224, 225 and 226) stored therein, at least two of the ducts being adjacent to each other (Figure 7A, elements 211 and 212).
Regarding clam 4, at least one component of the heat generating member (i.e. liquid crystal panel; Figure 7A, element 121) whose temperature needs to be managed (i.e. liquid crystal panel is cooled; page 6, paragraph 0098, lines 16-17) is disposed on a downstream side of an opening (Figure 7A, element 215).
Regarding claim 14, the heat generating member (i.e. calorific value generated by the imagers; page 6, paragraph 0100, lines 13-14) includes a plurality of heat generating members (i.e. liquid crystal panels; Figure 
Regarding claim 15, the heat generating member (i.e. calorific value generated by the imagers; page 6, paragraph 0100, lines 13-14) includes a plurality of heat generating members (i.e. liquid crystal panels; Figure 7A, elements 108, 113 and 121), the plurality of ducts (Figure 7A, elements 210, 211 and 212) include a first duct (Figure 8A, element 210), a second duct (Figure 8A, element 211) adjacent to the first duct (Figure 8A, element 210), and a third duct (Figure 8A, element 212) adjacent to the second duct (Figure 8A, element 211), the plurality of heat generating members (i.e. liquid crystal panels; Figure 7A, elements 108, 113 and 121) include light sources of a plurality of colors including a red light source (i.e. red imager; page 6, paragraph 0100, lines 10-11), a green light source (i.e. green imager; page 6, paragraph 0100, lines 3-4), and a blue light source (i.e. blue imager; page 6, paragraph 0100, lines 6-7), a display device (i.e. liquid crystal panel), a controller (i.e. control circuit board; Figure 2A, element 26) configured to drive the red light source, the green light source, the blue light source, and the display device (page 3, paragraph 0064, lines 1-3), and a power supply unit (i.e. power source unit; Figure 2B, element 18) configured to supply power to the controller 
Liang et al. teaches the salient features of the present invention as explained above except (regarding claim 1) ducts adjacent to each other having an opening in a wall surface between the adjacent ducts.
Ishii (JP 2007-017906 A) discloses ducts (Figure 2, elements 9 and 10) adjacent to each other (clearly illustrated in Figure 2) having an opening (Figure 2, elements 5 and 6) in a wall surface (Figure 2, element 8) between the adjacent ducts (Figure 2, elements 9 and 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have ducts adjacent to each other having an opening in a wall surface between the adjacent ducts as shown by Ishii in combination with Liang et al.’s invention for the purpose of enabling flexible regulation of the cooling airflow for a plurality of heat generating elements inside the housing (Ishii, see translation, paragraph 0011, lines 9-11).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Ishii.
Liang et al. (US Pub. No. 2011/0075110 A1) discloses an opening (Figure 7A, element 215) provided near the heat generating member (i.e. liquid crystal panel; Figure 7A, element 121), and a cooling air flowing out from the opening (Figure 7A, element 215) is directed toward the heat generating member (i.e. liquid crystal panel; Figure 7A, element 121; page 6, paragraph 0098, lines 10-17).

Ishii (JP 2007-017906 A) discloses an opening (Figure 2, elements 5 and 6) at the adjacent ducts (Figure 2, elements 9 and 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an opening at the adjacent ducts as shown by Ishii in combination with Liang et al.’s invention for the purpose of enabling flexible regulation of the cooling airflow for a plurality of heat generating elements inside the housing (Ishii, see translation, paragraph 0011, lines 9-11).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Ishii.
Liang et al. (US Pub. No. 2011/0075110 A1) teaches the salient features of the present invention as explained above except the opening of the adjacent ducts has a control plate configured to direct a cooling air to an arbitrary duct and control air volume thereof based on a result of detection of a temperature of the heat generating member.
Ishii (JP 2007-017906 A) discloses an opening (Figure 2, elements 5 and 6) of the adjacent ducts (Figure 2, elements 9 and 10) having a control plate (i.e. switching valves) configured to direct a cooling air to an arbitrary duct and control air volume thereof based on a result of detection of a temperature of the heat generating member (see Ishii, paragraph 0021, lines 187-197).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an opening at the ducts having a control plate configured to direct a cooling air to an arbitrary duct and control air volume .

Allowable Subject Matter
Claims 5-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Liang et al. (US Pub. No. 2011/0075110 A1) discloses a projection video display apparatus (i.e. projection display device illustrated in Figure 2B) comprising: a heat generating member (i.e. calorific value generated by the imagers; page 6, paragraph 0100, lines 13-14) that generates heat such an electronic component (i.e. liquid crystal panels; Figure 7A, elements 108, 113 and 121); a plurality of cooling fans (Figure 7A, elements 224, 225 and 226) configured to cool heat (page 6, paragraph 0098, lines 1-17) from the heat generating member (Figure 7A, elements 113 and 121); and a plurality of ducts (Figure 7A, elements 210, 211 and 212).  However, Liang et al. and the prior art of record neither shows nor suggests a projection video display apparatus wherein the second duct stores fourth, fifth, and sixth cooling fans configured to cool heat from a second heat generating member among the plurality of heat 
Regarding claim 16, Tsuchiya et al. (US Pub. No. 2011/0037954 A1) discloses a plurality of first sensors (Figure 21, elements 2062 and 2063) configured to detect temperatures of the optical system (i.e. temperature inside the projector) and a plurality of second sensor (Figure 21, elements 2064 and 2065) configured to detect in-duct temperature and duct surface temperature (page 22, paragraph 0429, lines 1-6).  However, Tsuchiya et al. and the prior art of record neither shows nor suggests a projection video display apparatus wherein the first sensors include a plurality of sensors configured to detect temperatures of the red light source, the green light source, the blue light source, and the display device, the second sensors include a plurality of sensors configured to detect temperatures of an air inlet of the first duct, an air inlet of the second duct, and an air inlet of the third duct, and a control plate of the opening is controlled based on the temperatures detected by the first sensors and the second sensors.
Regarding claims 6-13, the claims are allowable based on their dependence from allowable claim 5.

Response to Arguments
Applicant’s arguments filed on 06/23/2021 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirosawa et al. (US Pub. No. 2010/0002199 A1) discloses a projector having a light source unit, a light source side optical system which includes a color wheel and a light guiding unit, a display device, a projection side optical system and a cooling fan and comprising a projector control unit, wherein an interior of a projector casing is divided into an outlet side spatial compartment which is positioned on an outlet side of the cooling fan and in which the light source unit is disposed and an inlet side spatial compartment which is positioned on an inlet side of the cooling fan. In addition, this outlet side spatial compartment is covered there above by an upper division board above which a heat conductive sheet which is formed of an aluminum sheet is disposed.
Hsu et al. (US Pub. No. US 2002/0197158 A1) teaches a cooling device for projector, comprising a light source, an exhaust fan, an air directing fan, an air duct, air inlet windows, an optical engine, a circuit board, a light cut, and a power supply to 
Shindo et al. (JP 2003-315918 A) shows a projector system which facilitates the check by functions of electrical substrates and trouble analysis by attaining the compatibility of rigidity with maintenance characteristics and can be made more silent by improving the flow of cooling air.
Takeuchi (JP 2005-249930 A) teaches reducing the temperature difference between the upper part and the lower part of a light-emitting tube for stable prevention of light emission of rupture/swelling of a light source device (lamp) due to high temperature, prevention of flickers or the like due to super cooling, regardless of installation attitude.
Kotani (JP 2013-125221 A) discloses a projection display device capable of improving cooling effect on a light source while suppressing the entrance of dust.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/28/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MC/
08/31/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882